Citation Nr: 1033786	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-26 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability to 
include basal cell carcinoma (also claimed as lupus/scalp 
condition).  

4.  Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from March 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Oakland, 
California, Regional Office (RO).  

The issue of entitlement to service connection for a skin 
disability to include basal cell carcinoma (also claimed as 
lupus/scalp condition) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service and an organic disease of the nervous system was not 
manifest within one year of separation.

2.  Tinnitus was not manifest in service and is not attributable 
to service.  

3.  PTSD is manifested by sleep problems to include nightmares, 
intrusive thoughts, depression, irritability, and a short temper.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  PTSD is no more than 30 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter in August 
2006.  The Board notes that the letter informed the appellant of 
the evidence and information needed to substantiate his claims 
and of his and VA's respective duties in obtaining evidence.  It 
also included notice as to how VA assign an effective date and a 
disability rating in the event that service connection is 
established.  As such, VA duty to notify has been satisfied.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, available service and private 
treatment records have been obtained.  We also note that the 
appellant has been afforded appropriate and adequate VA 
examinations as they reflect a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Service Connection 

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Certain chronic diseases, such as 
an organic disease of the nervous system, may be service 
connected if increased or aggravated by service or manifested to 
a degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

Hearing Loss and Tinnitus 

The appellant has appealed the denial of service connection for a 
bilateral hearing loss disability and tinnitus.  After review of 
the record, the Board finds against the claims.  

Service treatment records reveal that the ears were reported 
normal in the December 1968 separation examination.  A whispered 
voice test showed a score of 15/15.  

In April 2006, the appellant reported ringing and buzzing in his 
ears that started in the 1970s but worse now.  He related that 
his hearing loss began after leaving Vietnam.  Examination 
revealed an assessment of suspected bilateral hearing loss and 
bilateral tinnitus.  

In the February 2007 VA compensation and pension examination, the 
appellant reported that he flew helicopters for a couple of 
months in service.  He also reported exposure to machine guns, 
mortars, and explosives.  The appellant reported working in 
construction after service for a few years but that he primarily 
worked in accounting/clerical work.  Bowling was reported as 
recreation.  On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
40
LEFT
20
25
20
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.

The examiner noted that the appellant's DD214 indicates that the 
appellant served as an administrative man.  He related that an 
April 2004 examination was performed but only air conduction 
thresholds were tested at that time, and the results were much 
worse than those obtained today.  The examiner noted that there 
was a hearing screen without a date in the service treatment 
records but it showed normal thresholds, bilaterally.  There was 
also a whispered test dated in December 1968 which showed a score 
of 15/15.  However, the examiner stated that a whispered test is 
not considered an accurate measure of hearing sensitivity as it 
is not sensitive to high frequency or unilateral hearing loss.  
The examiner noted that there was no report of tinnitus in the 
service treatment records.  The examiner opined that, given the 
information contained within the c-file as well as the 
configuration and essentially mild degree of the current hearing 
loss, it is concluded that it is not at least as likely as not 
that the result of military noise exposure.  She noted that the 
current hearing loss was more likely than not a result of 
presbycusis.  The examiner also opined that, given the 
appellant's description of the tinnitus, it is concluded that it 
is not a result of military noise exposure.  

In February 2008, the appellant reported problems hearing in both 
ears over the last 39 years.  He reported that he keeps the 
television volume high and that he had constant bilateral 
tinnitus.  A history of noise exposure for three years through 
military service was noted.  An examination revealed bilateral, 
slightly asymmetrical, mild mixed hearing loss from 250 Hz to 
1000 Hz and a mild to moderate sensorineural hearing loss from 
2000 Hz to 8000 Hz.  The appellant reported in February 2008 that 
he was exposed to extremely loud noises around helicopters and 
that such lead to his hearing loss and tinnitus.  The appellant's 
wife related in February 2008 that she always thought the 
appellant had a hearing problem.  She stated that she had to 
often repeat questions twice, and that the appellant complained 
of a "hissing" sound in his ears occasionally as well as a 
"ringing" when it was very quiet.  

Based on the evidence presented, the Board finds against the 
appellant's claims.  
Initially, the Board notes that the appellant has established a 
hearing loss disability in accordance with VA regulation.  See 38 
C.F.R. § 3.385.  The February 2007 VA compensation and pension 
examination revealed that the auditory threshold at 4000 Hertz 
was 40 decibels in each ear.  The Board further notes that it has 
accepted the appellant's reports of tinnitus.  

The Board notes that the appellant has been granted service 
connection for PTSD based on finding of combat zone exposure.  
The appellant has related that he was exposed to extremely loud 
noises around helicopters while in service and that such lead to 
his hearing loss and tinnitus.  Such noise exposure is consistent 
with the circumstances of his service. 38 U.S.C.A. § 1154(a).  
However, he has not asserted that hearing loss or tinnitus was of 
combat origin.  (The lay evidence places the onset in 1969 or 
1970, a time period after his Vietnam service.)  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

We do accept the appellant's assertions of in-service noise 
exposure.  However, while the appellant has attributed his 
current bilateral hearing loss disability and tinnitus to his 
time in service to include exposure to noise, the Board finds 
that the more probative evidence is against the claims.  

In this regard, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  Here, we find that 
the appellant is competent to report noise exposure, difficulty 
hearing, and ringing in the ears but this testimony must be 
weighed against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For the 
following reasons, the Board finds that the appellant's 
assertions that in service noise contributed to his current 
hearing loss and tinnitus are not credible when weighed against 
the other evidence of record, including his own statements.  See 
Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether competent evidence supports a finding 
of service incurrence and continuity of symptomatology sufficient 
to establish service connection).

Here, the Board notes that the appellant related in his February 
2007 examination that his tinnitus had an onset of 20 years ago.  
Based on this statement, his tinnitus started around 1987, which 
is about 18 years post service.  He also related in April 2006 
that his tinnitus started in the 1970s but was worse now.  Based 
on this statements, his tinnitus had an onset years after 
service.  The Board further notes that the appellant has rendered 
inconsistent statements regarding the onset of his tinnitus.  In 
any event, the appellant has reported that his tinnitus has its 
onset years after service.  As such, we find his assertions that 
his tinnitus is related to service are not credible.  
Furthermore, the Board notes that the February 2007 VA examiner 
opined that tinnitus was not a result of military noise exposure, 
given the appellant's description of the tinnitus.  We afford 
this medical opinion more probative value than the lay statements 
at it was rendered after consideration of the service treatment 
records, the historical record and the extent of the disability.  

Regarding his hearing loss, in a February 2008 examination the 
appellant reported problems hearing in both ears over the last 39 
years.  Based on this statement, his hearing loss would have 
occurred around 1969.  He also related that his wife told him 
that he had trouble hearing since they married in 1970.  Based on 
this statement, his hearing loss would have occurred within a 
year or two of separation.  However, the Board notes that the 
February 2007 VA examiner has opined that it is not at least as 
likely as not that the appellant's hearing loss is the result of 
military noise exposure.  The VA examiner reached the conclusion 
after review of the information contained within the c-file as 
well as the configuration and essentially mild degree of the 
current hearing loss.  In fact, the VA examiner noted that the 
hearing loss was more likely than not a result of presbycusis.  
The Board finds that the opinion of the skilled professional is 
far more probative than the lay opinion as to whether there is a 
relationship between the appellant's hearing loss and service.  
The Board notes that the medical opinion was rendered after 
consideration of the service treatment records, the historical 
record, the Veteran's statements and the extent of the 
disability.   

Although the Veteran and spouse are competent to report that he 
has decreased acuity and when the change was noticed, we must 
compare his remote post service evidence to the contemporaneous 
records.  Here, the separation examination disclosed that the 
ears were normal and that tested acuity was 15/15.  We conclude 
that the results of the separation examination are more probative 
and credible than remote assertions advanced in support of a 
claim for monetary benefits.  

In sum, the evidence deemed most probative by the Board 
establishes that, although the appellant has hearing loss 
disability and tinnitus, the disabilities are not attributable to 
service.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Ratings 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disability has not significantly changed and a uniform rating 
is warranted.  

The appellant has appealed the denial of an evaluation higher 
than 30 percent disabling for PTSD.  The Secretary, acting within 
his authority to adopt and apply a schedule of ratings, chose to 
create one general rating formula for mental disorders.  38 
U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  See 38 
C.F.R. § 4.126 .  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The General 
Rating Formula provides a 10 percent evaluation for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 (2009).

The rating formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships." Id.

Here, the evidence shows that the appellant reported nightmares 
of four to five years in April 2005.  Problems with sleep were 
reported in December 2005.  It was noted that the appellant had 
Vietnam related nightmares about twice a week and that he had 
occasional intrusive memories of Vietnam since returning.  It was 
shown that he lost two close friends in the WTC on September 11 
and since that time has had an increase in irritability, sleep 
problems and intrusive thoughts.  An admitted slight increase in 
drinking since being off work was also further noted.  
Examination revealed that the appellant was neatly dressed, and 
that his speech was spontaneous, logical and goal directed.  
There was no pressure of speech.  His mood was dysphonic and 
affect constricted.  There was no paranoia and/or delusions 
evident.  He was alert and oriented with cognition grossly 
intact.  Insight was fair and judgment intact.  Rule out PTSD was 
assessed.  

Examination in January 2006 revealed that the appellant was 
neatly dressed, and that his answers were spontaneous, logical 
and goal directed.  There was no pressure of speech.  His mood 
was dysphonic and affect constricted.  There was no paranoia 
and/or delusions evident.  He was alert and oriented with 
cognition grossly intact.  Insight was fair and judgment intact.  
Rule out PTSD was assessed.  Later that month, the appellant was 
seen for complaints of stress and worry.  He related that he 
lacked motivation and was unable to set goals.  He reported that 
his temper was poorly controlled and that he felt like everything 
was going to fall apart.  He discussed losing his friends in the 
WTC and his feelings of helplessness.  He believed that he may be 
depressed and noted that things were not fun anymore.  Variable 
energy and poor sleep with nightmares were noted.  Examination 
revealed that the appellant was casually dressed, and that his 
speech was spontaneous, logical and goal directed.  He was 
pleasant and cooperative.  His mood was dysphonic and affect 
constricted.  There was no paranoia and/or delusions evident.  
There were no suicidal or homicidal ideations.  He was alert and 
oriented with cognition grossly intact.  Insight was fair and 
judgment intact.  Intrusive thoughts and worries were noted.  An 
assessment was given of anxiety disorder NOS, possible PTSD and 
depression NOS.  

In May 2006, it was noted that the appellant did not endorse 
significant symptomatology at that time and that he recently went 
to a reunion and spent three weeks playing golf, drinking beer 
and having fun.  He reported having an enjoyable time while away 
and that he slept well with relatively few nightmares.  It was 
noted that the appellant was alert and oriented with cognition 
grossly intact.  His insight was fair and judgment intact.  An 
assessment was given of anxiety disorder NOS, possible PTSD and 
depression NOS.  The appellant reported in September 2006 that 
since returning from Vietnam he has been irritable and has had 
sleep problems to include nightmares.  

The appellant was afforded a VA compensation and pension 
examination in February 2007.  During this examination, it was 
noted that the appellant's chief complaints were sleep and 
nightmares.  It was noted that he took retirement in October 2004 
when there was a job elimination and he was laid off.  The 
appellant reported having nightmares, sleep problems, intrusive 
thoughts, startle reaction, decreased confidence and 
hypervigilance.  He also reported being less trustworthy of 
people, more impatient, irritable and intolerant.  It was noted 
that he was short tempered and that he was troubled by watching 
news of Iraq.  The appellant related that he was more estranged 
from people and was getting more of a sense of dysphoria in his 
life within the past two years.  It was noted that the appellant 
had been married for 36 years and that he had two grown children.  
The appellant stated that over the years he and his wife had 
grown apart, and that he lived upstairs and she lived downstairs.  
He related that generally there were no bad feelings but that 
they lived quite separate lives.  It was noted that the appellant 
had a slight interest in looking for new work and that he used 
the internet in the morning.  He went to the local health club 
several times a week and in the evening he socialized at a local 
bar meeting with two friends.  It was noted that in the past he 
used to play golf and softball but has less interest in being 
around people in the last several years.  His mood was noted to 
be generally calm but occasionally he had feelings of dysphoria 
and dissatisfaction with his life.  Examination revealed the 
appellant was appropriately dressed.  His speech was fluent and 
logically constructed and goal directed.  There was no impairment 
of thought process or communication.  He had no delusions, 
hallucinations or other psychotic thinking.  There were also no 
suicidal or homicidal ideations, thoughts, plans or intentions.  
It was noted that the appellant had no impairment of maintaining 
personal hygiene or ADLs.  He was oriented to person, place, and 
time with memory intact for short and long term issues.  He had 
slight startle reaction without panic attacks and his mood was 
slightly dysphonic, anxious.  He was also irritable.  PTSD was 
diagnosed and a GAF score of 60 was assigned.  

The appellant reported in February 2008 that he suffers 
tremendously with severe nightmares and flashbacks due to his 
experience in Vietnam.  He related that he had not worked full 
time since 2004 after 27 years of dedicated service, and that he 
just could not handle the pressure.  He stated that he tried 
working part time but the stress caused him to not work at all.  
The appellant's wife related in February 2008 that the 
appellant's trouble sleeping became apparent soon after they 
married.  She related that he was startled easily and that after 
he graduated from college and began his career things seemed to 
calm down.  However, she related that when they moved in 1987 to 
California old signs reappeared and the restlessness and 
nightmares became more frequent.  She stated that it got so bad 
that they have not slept in the same bed since 1995.  She related 
that the appellant became depressed after 9/11 and that his 
consumption of alcohol increased considerably.  She stated that 
after losing his job in 2004 the appellant appeared distraught 
and reclusive.  He was easily irritable and angry she said.  She 
also noted that there was a considerable change in his social 
activities, and that he became anti-social.  

In the April 2010 VA compensation and pension examination, it was 
noted that the appellant's wife died of cancer two weeks ago.  
The appellant reported trouble sleeping, nightmares, intrusive 
memories of Vietnam triggered by news of the war in Iraq, and 
chronic problems with irritability and a short temper.  It was 
noted that the appellant had active friendships but he reported 
that his irritability was beginning to alienate them.  The 
appellant described himself as mistrustful of others since 
Vietnam.  It was noted that in general PTSD symptoms have 
remained relatively stable and unchanged since the last 
compensation and pension examination.  There were no 
neurovegetative symptoms of major depression or panic attacks 
reported.  It was noted that the appellant was unemployed for the 
past four years.  He stated that he had not applied for 
additional work because he cannot focus and his mind wandered. 

Examination revealed the appellant was appropriately dressed and 
groomed.  It was noted that he had no impairment in communication 
and that he was capable of all independent activities of daily 
living.  His mood and affect appeared to be congruent and 
appropriate to the current situation.  Abstract reasoning, 
concentration, and long and short term memory were all within 
normal limits.  There was no indication of any thought disorder 
or paranoia, and he denied suicidal thoughts or feelings.  PTSD 
was diagnosed and a GAF score of 58 was assigned.  
The examiner noted that it was likely that the appellant 
continued to suffer from PTSD as a direct result of combat 
exposure in Vietnam.  It was noted that he was dealing with the 
death of his wife but no significant changes in his PTSD symptoms 
were noted.  Overall, the appellant presented as relatively 
stable and functional, despite the recent loss of his wife.   

Based on the evidence presented, the Board finds that an 
evaluation higher than 30 percent disabling for PTSD is not 
warranted.  In this regard, the Board notes that the 30 percent 
evaluation contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  To warrant a higher 
evaluation the evidence must show occupational and social 
impairment with reduced reliability and productivity.  

Here, the evidence shows that the appellant's PTSD is manifested 
by sleep problems to include nightmares, intrusive thoughts, 
depression, irritability, and a short temper.  Although the 
appellant has related that he is retired and that he has not 
applied for additional work because he cannot focus and his mind 
wandered, the Board notes that the appellant indicated in 
February 2007 that he took retirement in October 2004 based on a 
job elimination.  It does not appear that his retirement was 
precipitated by his PTSD.  The Board also notes that the 
appellant had been married for over 35 years until his wife died 
in 2010.  The appellant reported having two children and that one 
lived at home.  Although the appellant and his wife lived apart 
before her death (he lived upstairs and she lived downstairs), 
the appellant stated that over the years he and his wife had 
grown apart and that they lived quite separate lives.  The Board 
further notes that the appellant has reported active friendships.  
The Board recognizes that the appellant has reported that his 
irritability was beginning to alienate his friends but 
nevertheless the Board notes that the appellant has some social 
support.  Furthermore, examinations have consistently found that 
the appellant alert and oriented with cognition grossly intact, 
and with fair insight and intact judgment.  The Board further 
notes that the most recent examination revealed that his abstract 
reasoning, concentration, and long and short term memory were all 
within normal limits.  The above does not justify a rating higher 
than 30 percent disabling.  

Furthermore, while an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage disability 
rating to be assigned (38 C.F.R. § 4.126), it is notable that for 
the period considered in this appeal the appellant's GAF scores 
have been 58 and 60, denoting moderate impairment.  In the view 
of the Board, such a characterization of the PTSD is consistent 
with the assignment of a 30 percent rating.  

The Board notes that the appellant is competent to report that 
his disability is worse than evaluated.  Nevertheless, the more 
probative evidence shows that the appellant's disability is no 
more than 30 percent disabling.  The observations of the skilled 
professionals are more probative than the appellant's own 
characterization of his disability.  In short, the appellant's 
symptoms are more characteristic of a disability picture that is 
contemplated by a 30 percent rating.  For all the reasons set 
forth above, the preponderance of the evidence is against an 
evaluation higher than 30 percent disabling for PTSD.  

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability is 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  

An evaluation higher than 30 percent disabling for PTSD is 
denied.  


REMAND

The appellant has appealed the denial of service connection for a 
skin disability to include basal cell carcinoma (also claimed as 
lupus/scalp condition).  

Service treatment records reveal that the skin was reported 
normal in the December 1968 separation examination.  A lesion in 
scalp was noted in August 1995.  
It was noted in May 2003 that biopsy proved basal cell carcinoma 
of scalp.  Basal cell carcinoma, skin, scalp, biopsy was 
diagnosed in January 2005.  A two month history of lobular 
suspicious lesion was noted.  Dr. G related in May 2005 that the 
appellant was referred to him for a basal cell carcinoma of the 
scalp biopsied with a positive deep margin and that the tumor 
required a one stage Mohs procedure for clearance.  A post 
operative diagnosis of basal cell carcinoma was given in May 
2005.  In September 2005, it was noted that the appellant had a 
history of Agent Orange herbicide exposure while in Vietnam and 
that skin rash diagnosed as dermatitis started within a year of 
service in Vietnam.  Alopecia started in early 1990s was also 
noted.  

In a January 2008 statement, Dr. D related that the appellant 
reported a history that he indeed had some chloracne occur on the 
dorsum of his hands after Vietnam and that from this history one 
can certainly infer that the appellant had exposure to and side 
effects from Agent Orange.  The appellant reported in February 
2008 that he felt that his cancer was related to Agent Orange 
while in Vietnam and that his doctor felt that his condition 
should be most certainly service connected.  The appellant's wife 
related in February 2008 that when the appellant got of service 
in 1969 he returned to a local college.  She related that around 
this time he was having numerous skin problems.  She stated that 
the appellant would tell her that the doctor did not know what it 
was and would just prescribe lotions and ointments.  She related 
that the appellant had a rash on his hand above his thumb and 
there were numerous blackheads.  

In light of the above, the Board finds that a VA compensation and 
pension examination is necessary before the issue of service 
connection can be decided.  The post service records reveal basal 
cell carcinoma of the scalp.  The appellant has related that he 
has had skin problems since service and his wife stated that the 
appellant started having numerous skin problems when he returned 
from service.  The Board also recognizes that Dr. D related that 
the appellant reported a history that he indeed had some 
chloracne occur on the dorsum of his hands after Vietnam and that 
from this history one can certainly infer that the appellant had 
exposure to and side effects from Agent Orange.  As such, the 
Board finds that an examination and etiology opinion is needed to 
decide this claim.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 
C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  To ensure that 
VA has met its duty to assist the claimant in developing the 
facts pertinent to this claim and to ensure full compliance with 
due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA examination 
to determine the nature and etiology of any 
skin disability to include basal cell 
carcinoma and chloracne.  The claims folder 
must be made available to the examiner for 
review.  All findings should be reported in 
detail.  If a skin disability is found, the 
examiner should address whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) that any 
current skin disability to include basal cell 
carcinoma of the scalp and/or chloracne the 
hands is due to or coincident with sun 
exposure in service or any other incident in 
service.  If there is a cause other than the 
sun exposure during service that fact must be 
noted by the examiner.  A complete rationale 
for all opinions should be provided.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


